DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gary Solomon on 5/7/2021.

Claims 1, 4, 7-11, 17-19 and 20 are amended, please replace the claims with the following: 
Claim 1: A method of executing a deep neural network (DNN) in a local area network (LAN), said method comprising:
executing a partitioned deep neural network in multiple computational points or nodes (CPs) in devices operating on the LAN, the CPs inclusive of multiple layers of the DNN that are individually accessible to perform data processing;
 	capturing an image frame by a device;
processing the image frame by a first layer of the partitioned neural network of a CP operating on the device that captured the image frame;

receiving an OK message from multiple CPs operating on at least one of the devices that have a next layer that is available to process a feature map of the captured image frame; and
selecting one or more CPs from among the other CPs based on at least one of timing of the OK messages being received from the CPs or processing power of each CP that sends an OK message in response to the request; and
communicating the feature map of the captured image frame to the selected one or more CPs using the peer-to-peer protocol to process the feature map by the next layer of the partitioned DNN executing on the selected one or more CPs, the feature map bypassing the first layer of the selected CP. 
	
Claim 4: The method according to claim 1, further comprising determining, by the device that captured the image, that insufficient resources exist on a CP on which the first or next layer is processing the image frame or feature map to be able to process the feature map. 


Claims 7-9 and 17-19 are cancelled. 
Claim 10:  The method according to claim 1, further comprising sending a reset message to each of the CPs operating on the devices not selected to process the feature map.
Claim 11: A system for executing a deep neural network (DNN) in a local area network (LAN), said system comprising: a plurality of devices operating on the LAN, the devices executing computational points (CPs) that are configured to execute a partitioned deep neural network thereby, the CPs inclusive of multiple layers of the DNN that are individually accessible to perform data processing; and a device of the devices operating on the LAN capturing an image frame, a computational point of the partitioned neural network operating on the device being configured to: process the image frame by a first layer; in response to the device that captured the image frame determining to request processing assistance from one or more other CPs on other corresponding devices, performing a request using a peer- to-peer protocol to the other CPs with selected layer on the LAN;
 receive an OK message from multiple CPs operating on at least one of the devices that have a next layer that is available to process a feature map of the captured image frame; and

communicate the feature map of the captured image frame to the selected one or more CPs using the peer-to-peer protocol to process the feature map by the next layer of the partitioned DNN executing on the selected one or more CPs, the feature map bypassing the first layer of the selected CP. 
Claims 20: The system according to clean 11, further comprising sending a reset message to each of the CPs operating on the devices not selected to process the feature map.

Allowable Subject Matter
Claims 1-6, 10-16, and 20 are allowed.


4.          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.		


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/          Primary Examiner, Art Unit 2666